Case 1:21-mj-00150-GPG Document 1-2 Filed 08/23/21 USDC Colorado Page 1 of 3




                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

   1. I, Sean Nelb, being duly sworn depose and state as follows:

   2. I have been employed by the National Park Service for 5 years. As part of my

      duties, I routinely investigate violations of Park Service regulations, including

      violations of Title 36, Code of Federal Regulations, Section 2.13(a)(1), Fire

      Outside Designated Area.

   3. The facts submitted in support of this affidavit, as contained in the following

      paragraphs, are based in part on information provided by other law

      enforcement officers, as well as my own personal knowledge.

   4. This affidavit is being submitted in support of a criminal complaint and request

      for an arrest warrant charging Robert Stroud with a violation of Title 36, Code

      of Federal Regulations, Section 2.13(a)(1), Fire Outside Designated Area.

      Due to the limited purpose of this affidavit, I have not included every fact

      known concerning this investigation, although, to the best of my information,

      knowledge and belief, I have not omitted any material fact that undermines

      the statements and conclusions herein. I have set forth only the facts I

      believe are necessary to establish probable cause to show that Robert Stroud

      committed Fire Outside Designated Area, in violation of 36 CFR 2.13(a)(1).

                                  INVESTIGATION

   5. On August 22, 2021, Robert Stroud was contacted by Officer Eric Paul and

      issued a citation for having a fire in an undesignated area in the Colorado

      National Monument. During that contact, Officer Paul explained to Mr. Stroud

      the regulations regarding camping and fires in the Colorado National
Case 1:21-mj-00150-GPG Document 1-2 Filed 08/23/21 USDC Colorado Page 2 of 3




      Monument. Mr. Stroud was also suspected of having started a second fire in

      the Monument.

   6. That same evening, I also contacted Mr. Stroud. He was walking, wearing

      only socks on his feet, and had travelled approximately two miles from where

      he was contacted by Officer Paul. It also appeared that he was out of food

      and water. I offered him transportation to Grand Junction or Fruita. He

      declined my assistance. I informed him, as Officer Paul had done earlier,

      about the regulations concerning camping and fires in the Monument. Based

      on my interactions with Mr. Stroud, I suspected that he may be suffering from

      mental health issues.

   7. Today, at approximately 0700, while patrolling the Monument on Rim Rock

      Drive near mile 14, I saw a bicycle that I recognized as belonging to Mr.

      Stroud. I also saw smoke rising through the trees in an area about 50 feet

      from the road and could smell a wood fire. I saw flames as I parked my

      vehicle. I walked through the trees and contacted Mr. Stroud sitting by a

      campfire. He said he started the fire 45 minutes earlier. It consisted of a few

      gathered branches in a three-foot diameter area. The fire was underneath a

      standing tree with low branches and was also burning into the pine duff that

      was around. There was a high risk that the fire could spread and cause

      significant resource damage, as well as endanger the public. The fire

      department responded to extinguish the fire.

   8. The area where Mr. Stroud started the fire is not designated for fires. In fact,

      wood fires are not allowed anywhere within the Colorado National Monument.
Case 1:21-mj-00150-GPG Document 1-2 Filed 08/23/21 USDC Colorado Page 3 of 3




        Based on my own contact with Mr. Stroud, as well as Officer Paul’s contact,

        Mr. Stroud was fully aware of the rules regarding fires in the Monument.

   9. Because Mr. Stroud has repeatedly started fires in the Monument, I place Mr.

        Stroud in custody and transported him to the Mesa County Detention Facility

        pending this complaint and an initial appearance.

                                    CONCLUSION:

   10. Based on the above captioned information, it is requested that a warrant be

        issued for Robert Stroud for Fire Outside Designated Area, in violation of 36

        CFR 2.13(a)(1).



                                                        s/ Sean Nelb
                                                        Sean Nelb, U.S. Park Ranger




Submitted, attested to, and acknowledged before me by reliable electronic means on

DATE.

                                          BY THE COURT:
                                          ____________________________________
                                          UNITED STATES MAGISTRATE JUDGE
                                          DISTRICT OF COLORADO


Affidavit reviewed and submitted by Jeremy Chaffin, Assistant United States

Attorney.
